Murphy, P. J. (dissenting in part).
I agree that there was no actionable defect in the sidewalk and I would dismiss the case against the appealing defendant, the City of New York. However, this reversal does not inure to the benefit of the nonappeali’ng defendant, Square Depew Garage Corp. (Segar v Youngs, 45 NY2d 568, 572, 573; San Lucas v Bornn & Co., 173 App Div 703, 708, affd 225 NY 717; 4 NY Jur 2d, Appellate Review, § 485, p 625.) In view of the dismissal against the city, Square Depew shall be held 100% responsible for the $50,000 verdict in plaintiff’s favor. The judgment of the Supreme Court, New York County (Dier, J.), entered November 24, 1980, awarding plaintiff recovery upon a $50,000 verdict with the city and Square Depew held 50% responsible, should be modified, on the law and the facts, the action against the city should be dismissed, and Square Depew should be held 100% liable on the verdict, and, as modified, the judgment should be affirmed.